JUSTICE GABRIEL
concurring in the judgment.
133 In my view, in an appropriate case, a defendant's due process-right to a fair trial requires that he or she be given the right to access a crime seene that is under a third party's control. I further believe that in such a case, the trial court is empowered to order access to the crime seene through its inherent right to enforce its jurisdiction, In this case, however, I do not believe that E.G. has established what I believe should be the requisite showing to obtain access to a erime seene under a third party's control,. Accordingly, I generally agree with the court of appeals division's thoughtful analysis in this case, and I would affirm its judgment on the *955same grounds. I therefore respectfully concur in this court's judgment only.
I. Facts and Procedural History
€ 34 The majority has set forth most of the pertinent facts. I would add, however, that although E.G.'s grandmother had allowed the state unfettered access to the crime scene in her home and had initially agreed to give E.G.'s representatives access, she ultimately changed her mind and refused to allow E.G.'s counsel and counsel's investigator access to the home to view and photograph the crime scene.
85 In my view, this kind of unequal access to the evidence in a case is pertinent to an analysis of whether a defendant was afforded his or her due process right to a fair trial.
XI. Analysis
‘H36 Although I agree with much of the majority's analysis, I part company with my colleagues regarding their discussions of a defendant's due process rights and of a trial court's authority to allow a defendant access to a crime seene that is under a third party's control. I address these issues in turn.
A; Due Process Right to Access a Crime Scene
T 37 The Due Process Clauses of the United States and Colorado constitutions guarantee every criminal defendant the right to a fair trial Morrison v. People, 19 P.3d 668, 672 see also U.S. Const. amends. V, VI, XIV (setting forth the rights to due process and the rights of an accused in a criminal prosecution); Colo. Const. art. II, §§ 16, 25 (same). In particular, "(tlhe right of an accused in a eriminal trial to due process is, in essence, the right to a fair opportunity to defend against the State's accusations." Chambers v. Mississippi, 410 U.S. 284, 294, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973).
138 In light of the foregoing principles, this court has recognized that due process may require pretrial access to evidence that may be material to a defendant's defense. See People v. Spykstra, 234 P.3d 662, 671 (Colo.2010); see also Commonwealth v. Matig, 446 Mass. 632, 915 N.E.2d 212, 213 (2006) (noting a criminal defendant's unquestioned right under the Sixth Amendment and the Massachusetts Declaration of Rights to obtain relevant evidence bearing on his or her guilt or innocence or that otherwise helps his or her defense). Indeed, we have extended such a right of access to allow the involuntary physical examination of a child sexual abuse victim, upon a defendant's showing of a compelling need for such an examination. See People v. Chard, 808 P.2d 351, 356 (Colo.1991) (adopting the view of a majority of other jurisdictions and holding that a trial court may exercise its discretion to order an involuntary physical examination of a child sexual abuse victim when a defendant demonstrates a compelling need or reason for the examination, and further providing that in exercising this discretion, the court must balance the possible emotional trauma, embarrassment, or intimidation to the complainant against the likelihood that the examination will produce material evidence).
1 89 In recognizing this right of access. to material evidence, our prior decisions have been in accord with the decisions of other jurisdictions that have, subject to certain limitations, allowed a defendant access to a crime scene that is under a third party's control.
{40 For example, in Henshaw v. Commonwealth, 19 Va.App. 338, 451 S.E.2d 415, 419 (1994), the Virginia Court of Appeals relied on the due process rights set forth in the Virginia Constitution to hold that in an appropriate case, a criminal defendant has the right "to view, photograph, and take measurements of the crime seene."
[ 41 Similarly, in Matis, 915 N.E.2d at 213 the Massachusetts Supreme Judicial Court opined that the trial court had the authority to order access to a crime seene in a private residence, subject to- certain conditions.
(42 And most recently, the New Jersey Supreme Court held that a trial court correctly concluded that upon a proper showing, a defendant was entitled to inspect a crime seene in the alleged victim's home. See State in Int. of A.B., 219 N.J. 542, 99 A.3d 782, 793 (2014). In reaching this conclusion, the court *956observed that New Jersey courts do not countenance "trial by surprise." Id. at 789. The court further opined, "Visiting the seene of the crime can be critical in preparing a defense." Id. at 490; see also State v. Brown, 306 N.C. 151, 293 S.E.2d 569, 578 (1982) (concluding in a case in which police had control of the crime scene, which was an apartment, that it was a denial of fundamental fairness and due process for the defendant to be denied the limited inspection of the crime seene that he had requested, particularly given that the state had been given access to the scene and had relied heavily on information gained therefrom in prosecuting the defendant). -
143 Those courts that have recognized a defendant's due process right to access a crime scene that is under a third party's control, however, have further opined that such access is not unlimited. Rather, a court must consider the third party's significant privacy interest in his or her home. See, e.g., Bullen v. Superior Court, 204 Cal.App.3d 22, 251 Cal.Rptr. 32, 33 (1988) (recognizing a homeowner's "fundamental right to privacy free from judicially mandated intrusion into her home"); Matis, 915 N.E.2d at 215 (recognizing the "legitimate 'privacy interests" involved); A.B., 99 A.3d at 785 (recognizing the right of a purported victim and her family to privacy); Henshaw, 451 S.E.2d at 420 (noting. the private citizen's constitutional right to privacy); see also Chard, 808 P.2d at 355-56 (noting the significant interests of a child sexual abuse victim who is- ordered to submit to an involuntary physical examination). .
J 44 Thus, the Massachusetts Supreme Judicial Court 'has concluded that before a court will allow a defendant access to a crime seene in a private residence, the owner of the residence and the prosecution must be given both notice of the defendant's motion for pretrial access and the opportunity to be heard. See Matis, 915 N.E.2d at 214-15.
45 Likewise, jurisdictions that have: recognized a defendant's right of access to a crime seene that is under a third party's control. have required courts .considering a request for access to balance the defendant's need for such access against the homeowner's privacy interests. See, e.g., Bullen, 251 Cal.Rptr. at 34 (requiring a- defendant to demonstrate sufficient plausible justification and good cause for the intrusion and conelud-ing that the defendant's "conclusional" showing in the case before it was inadequate); Matis, 915 N.E.2d at 215 (noting that a court order allowing access to a crime scene in a private residence "must be carefully tailored to protect the legitimate privacy interests involved"); A.B., 99 A.3d at 785 ("The right of the accused to a fair trial, and the right of a purported victim and her family to privacy must be balanced."); Henshaw, 451 S.E.2d at 419-20 (requiring a weighing of the defendant's due process rights against the homeowner's privacy interests). We
T46 For example, in Henshaw, 451 S.E.2d at 419-20, the court held that due process gave the defendant a right of access to a crime scene, provided first that the defendant established a substantial basis for claiming that the proposed inspection and observation would produce evidence that was relevant and material to the defense or that would allow the defendant meaningfully to defend against the pending charges. If the defendant made such 'a showing, then he or she would be entitled to access the crime scene, subject to such reasonable limitations and restrictions as the court deemed necessary, unless the private citizen's constitutional right to privacy outweighed the defendant's right to view or inspect the premises. Id. at 420, A homeowner's mere desire that the defendant or his or her representatives not be allowed access, however, would not alone be sufficient to overcome a showing of need by the defendant, Id.
47 In my view, the test articulated by the Henshaw court strikes the correct balance between the defendant's due process rights and the homeowner's privacy rights.
T48 Accordingly, I would conclude that E.G. had a due process right to access the crime scene in this case, subject to three conditions. First, E.G. had to give notice to E.G.'s grandmother and to the People of his request for access, and both the grandmother and the People had to be given an opportunity to be heard with respect to E.G.'s request. Second, E.G. had to establish (1) a substan*957tial basis for believing that the proposed inspection and observation would produce evidence that was relevant and material to his defense or that would allow him meaningfully to defend against the pending charges and (2) that his ﬁght of access was not outweighed by the grandmother's and victims' constitutional rights to privacy. Third, any right of access would be subject to such reasonable limitations and restrictions as the trial court may deem necessary, 1nclud1ng time limits for the inspection, restmctlons as to where within the premises the defense team may investigate, and limits as to who may participate in the inspection (e.g., defense counsel and an expert or investigator but not the defendant himself or herself).
1 49 I am not persuaded otherwise by the majority's implication that allowing a defendant access to a crime scene that is under a third party's control amounts to a per se unreasonable search within the meaning of the Fourth Amendment. and is thus precluded in every case, regardless of the cireum-stances, I have seen no case concluding that in cireumstances like those present here, a third party's privacy right automatically trumps a defendant's due process right to access a crime scené that is under the third party's control. Nor has the majority cited such a case.
50 Moreover, I cannot agree to a rule that would sweep so broadly as to preclude, in every case, access to a crime seene that is under a third party's control, regardless of the extent to which the parties have had disparate access to the evidence and the prosecution has taken advantage of such unequal access. In my view, in an appropriate ease, as for example when the government is given unrestricted access and relies extensively at trial on evidence derived therefrom, due process and fundamental fairness require that the defendant also be given access. See Brown, 293 S.E.2d at 578 (concluding that it was a denial of fundamental fairness and due process for the defendant to be denied the limited inspection of the premises of the crime scene that he had requested, particularly when the state had been given access to the seene and had relied heavily on information gained therefrom in prosecutmg the defendant).
[ 51 Nor am I persuaded by the majority's suggestions that a defendant's due process rights are (1) limited to the right to access only material and favorable evidence in the government's possession or control and (2) adequately protected by the fact that the prosecution is required to disclose material, exeulpatory information in its possession. See maj. op. at 928-25. In inspecting a crime scene, the state and a defendant generally have opposite goals, The state is attempting to solve a crime and obtain a conviction, The defendant, in contrast, is trying to uncover evidence that will help him or her avoid being convieted of a erime. That is simply the nature of our adversary system, and to allow one party access to substantial evidence while denying the other party corresponding access undermines the proper functlomng of that system.
€ 52 For these reasons, I would conclude that in an appropriate .case, a defendant has a due process right to access a crime scene that is under a third party's control.
B. Courts' Authority to Order Access to a Crime Scene
58 The question thus becomes whether a trial court has the authority to order such access. Unlike the majority, I believe that it does.
154 In Pena v. District Court, 681 P.2d 953, 956 (Colo.1984) (quoting Jim R. Carri-gan, Inherent Powers and Finance, 7 Trial 22 (Nov.-Dec. 1971)), we stated:
The inherent powers which courts possess consist of: "[A]ll powers reasonably required to enable: a court to perform efficiently its judicial functions, to protect its dignity, independence, and integrity, and to make its lawful actions effective. These powers are- inherent in the sense that they exist because the court exists; the court is, therefore it has the powers reasonably required to act as an efficient court."
See also § 18-1-115, C.R.S, (2015) ("The courts have power to issue all writs necessary and proper to the complete exercise of *958the power conferred on them by the constitution and laws of this state.").
. 155 Applying similar principles on facts analogous to those present here, the New Jersey Supreme Court recently observed that courts have the inherent power to order discovery when justice so requires. A.B., 99 A.3d at 789. The court further stated, "We must be mindful that the purpose of pretrial discovery is to ensure a fair trial, A criminal trial where the defendant does not have 'access to the raw materials integral to the building of an effective defense' is fundamentally unfair." _ Id. (quoting Ake v. Oklahoma, 470 U.S. 68, 77, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985)). And as noted above, the court ree-ognized that visiting a crime seene can be "critical" in preparing a defense. Id. ,
1 56 I am persuaded by this reasoning and would thus recognize a trial court's inherent authority to allow access to a crime scene that is under a third party's control, if the defendant satisfies the burden set forth above. Indeed, it would be difficult to square a contrary conclusion with our longstanding case law authorizing a trial court to permit the jury in a criminal case to view a crime seene. See People v. Favors, 192 Colo. 136, 556 P.2d 72, 75-76 (1976), cf. C.R.C.P. 47(k) (authorizing the trial court in a civil case to order that a jury be permitted to examine "any property or place," if the court determines that it is proper for the jury to do so). -If the court is authorized to allow jurors to access a crime seene, surely the court has the authority to allow the defense team to do so.
C. Application
T 57 Having concluded that E,G. has a due process right to access a crime scene that is under a third party's control, pending the proper showing, and that the court has the authority to order such access, on the conditions set forth above, the question remains whether E.G. has satisfied his above-defined burden here. Like the division below, see People in Int. of E.G., 2015 COA 18, ¶¶ 19-21, 371 P.3d 693, I conclude that he has not.
T58 Specifically, E.G. did not establish a substantial basis for believing that the proposed inspection and observation would produce evidence that was relevant and material to his defense or that would allow him meaningfully to defend against the pending charges. He did not explain why the evidence sought was necessary to his defense. Nor did he explain why viewing and photographing the crime scene was necessary to his defense. To the contrary, E.G.'s request was general and conclusory.
T59 Nor am I persuaded. by E.G.'s argument that had he been given access to the crime seene, he could have explored sound dynamics in the house, examined the specific layout of the rooms in relation to the basement, and potentially impeached witnesses' testimony at trial using that evidence. Beside the fact that this argument is in large measure speculative, as the division observed, E.G. did not present these justifications to the trial court, and an appellate court will not consider such arguments for the first time on appeal. Id. at % 20.
4 60 In these cirenmstances, I cannot say that E.G. has made a showing of need for access sufficient to outweigh the grandmother's and victims' constitutional rights to privacy.
IH. Conclusion
[61 For these reasons, I would affirm the division's decision on the grounds on which it relied. Accordingly, I respectfully concur in the judgment only.